Citation Nr: 0517052	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed stomach 
disability.  

2.  Entitlement to an increased (compensable) rating for a 
hydrocele of the right testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from February 1945 to 
August 1946.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 1999 rating decision, in 
which the RO denied the veteran's claim for service 
connection for a nervous disability, denied petitions to 
reopen claims for service connection for a stomach disability 
and spinal disability, and also denied claims for compensable 
ratings for a hydrocele of the right testicle and urethritis.  
The veteran filed a notice of disagreement (NOD) in October 
1999, and the RO issued a statement of the case (SOC) in 
December 1999.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2000.  

In April 2004, the Board denied the veteran's claim for 
service connection for a nervous disability, denied a 
petition to reopen a claim for service connection for a 
spinal disability, and denied a claim for a compensable 
rating for urethritis; at that time, the Board also remanded 
to the RO the claim for a compensable rating for a hydrocele 
of the right testicle.  In that same decision, the Board also 
determined that the veteran's petition to reopen his claim 
for service connection for a stomach disability should be 
considered on a de novo basis; hence, that issue was 
recharacterized, as noted on the title page, and remanded to 
the RO for adjudication in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Following its completion of the Board's requested 
development, the RO continued the denial of the veteran's 
claims (as reflected in the January 2005 supplemental SOC 
(SSOC)).  [Parenthetically, the Board notes that, in the 
January 2005 SSOC, the RO, while noting the issue as 
entitlement to service connection for a stomach condition, 
also noted in the "Reasons and Bases" that "Entitlement to 
service connection for a stomach condition is denied because 
the evidence submitted is not new and material."  However, 
the "Reasons and Bases" clearly reflects that the RO 
properly considered the veteran's claim on a de novo basis.]  
The RO has since returned these matters to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  No stomach or other gastrointestinal disability was shown 
in service, and there is no competent evidence or opinion 
even suggesting a medical relationship between a current 
gastrointestinal disability to the veteran's active military 
service.  

3.  The medical evidence reflects a descended right testicle 
that is pain free, without epididymal or spermatic cord 
tenderness, atrophy, or any associated genitourinary 
disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for a claimed stomach 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  The criteria for a compensable rating for a hydrocele of 
the right testicle are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.115b, 
Diagnostic Codes 7523 and 7524 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims has been accomplished.  

In this respect, through June 2002, November 2003, and April 
2004 notice letters, a December 1999 SOC, and January 2005 
SSOC, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Further, the RO 
requested that the veteran submit any evidence in his 
possession that would help support his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements are met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the July 1999 rating action on appeal; however, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than a year after the July 1999 rating decision.  
In any event, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the December 1999 SOC and the January 
2005 SSOC notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to his claims.  Furthermore, 
in the above noted notice letters, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claim.  After the notice letters, SOC, and SSOC (as well as 
the Board's April 2004 remand), the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either of the 
veteran's claims.  The veteran's service medical records, as 
well as treatment records from the VA Medical Center (VAMC) 
in Northport, New York, have been associated with the claims 
file.  In connection with the claim for increase, the RO has 
arranged for the veteran to undergo examination, reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing evidence pertinent to the 
claims that needs to be obtained.  

The Board notes that the claims file does not reflect that 
the RO has attempted to obtain records associated with the 
veteran's claimed surgery on his right testicle in 1995, as 
requested in the Board's April 2004 remand.  Generally, a 
failure to comply with a prior remand directive would warrant 
another remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In this case, however, the Board points out that 
1995 surgery was prior to the filing of the current claim for 
increase.  Moreover, the more recent evidence-to 
specifically include the November 2004 VA examination 
report-does not reflect  any residual disability associated 
with the service-connected hydrocele of the right testicle.  
Under these circumstances, the Board finds that the current 
record provides a sufficient basis for evaluating the claim 
for increase, and the RO's failure to obtain the previously 
requested records is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 



II.  Analysis

A.  Service Connection for a Stomach Disability

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1110.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury, which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  Service 
connection requires findings as to the existence of a current 
disability and of a connection between the veteran's service 
and the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), dated in January 1999, the veteran noted, 
"Parasite (tropical) in stomach - 1946."  

The veteran's service medical records reflect no complaints, 
findings or diagnosis of any  stomach problems.    

Post-service, a July 1947 VA Form 10-2731 (Request for 
Administrative and Adjudicative Action) includes a notation 
that the veterancomplained that his stomach was upset.  

Thereafter, a September 1998 VA clinic record reflects the 
veteran's treatment for dyspepsia.  Clinical evaluation of 
the veteran's abdomen at that time was benign.  A January 
1999 hospital summary notes the veteran's past medical 
history as hypertension, hiatal hernia, peripheral 
neuropathy, and benign prostatic hypertrophy.  A January 2005 
treatment record reflects the veteran's treatment for 
gastroesophageal reflux disease (GERD).  

Thus, the medical evidence establishes post-service diagnoses 
of dyspepsia and GERD.  That notwithstanding, the the claim 
for service connection for a stomach disability must be 
denied because there is no medical evidence whatsoever 
indicating that there is a a medical relationship between any 
current disability and service.  As indicated above, no 
stomach disability was shown in service, and the record 
includes no opinion addressing the etiology of either 
dyspepsia or GERD.  The Board also points out that neither 
the nor his representative has alluded to the existence of 
any evidence to support the claim (i.e., evidence that 
establishes a relationship between current gastrointestinal 
disability and service).  As such, a medical examination in 
connection with this claim is not warranted.  See 38 U.S.C.A. 
§ 5103A.  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a stomach disability that is 
medically related to his military service.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  For these reasons, 
the veteran's own report of the etiology of any currently 
claimed stomach disability has no probative value.  

For all the foregoing reasons, the claim for service 
connection for a stomach disability must be denied.  In the 
absence of any medical evidence to support the claim, , the 
benefit-of-the-doubt doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

B. Compensable Rating for Hydrocele of the Right Testicle

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making  
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Initially, the Board notes that 38 C.F.R. Part 4 does not 
include a specific diagnostic code for hydrocele.  Therefore, 
the  RO has rated the veteran's hydrocele of the right 
testicle, by analogy, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523, pursuant to which atrophy of the testis is 
evaluated.  See 38 C.F.R. § 4.20 (2004).  The Board also 
notes that consideration has been given to Diagnostic Code 
7524 (removal of the testis).  

Under both Diagnostic Code 7523 and Diagnostic Code 7524, 
impairment involving only one testicle warrants no more than 
a noncompensable rating.  Compensable evaluations, i.e., 20 
percent for complete atrophy of both testes under Diagnostic 
Code 7523 or 30 percent for removal of both testes under 
Diagnostic Code 7524, are available only when the disability 
is bilateral in nature.  An associated Note reflects that in 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  

In the instant case, service connection has only been 
established for a hydrocele of the right testicle; hence, the 
disability under consideration is not bilateral.    The 
record reflects that during both the June 1999 and November 
2004 VA examinations, the veteran's testes were reported 
normal, without any report of associated genitourinary 
disability.  Additionally, the November 2004 examiner noted 
that there was no atrophy of the testes nor was pain of the 
testes elicited on clinical evaluation.  While the veteran 
has complained of erectile dysfunction, the dysfunction has 
not been attributed to the veteran's service-connected 
hydrocele of the right testicle, but reported as more likely 
the result of medications and/or an endocrinological problem. 
These findings support no more than current noncompensable 
rating.

The Board also points out that, while, in the May 2005 
Appellant's Brief, the veteran's representative alluded to a 
medical connection between the service-connected hydrocele of 
the right testicle and the veteran's reported nocturia ( 
noted during the June 1999 and November 2004 VA 
examinations), there  is no medical evidence that any such 
connection exists.  In neither report of the June 1999 or 
November 2004 VA examinations did either examiner note that 
the veteran's reported nocturia was a residual disability 
associated with his service-connected hydrocele of the right 
testicle.  Again, neither the veteran nor his representative 
has presented or alluded to the existence of competent 
evidence establishing such a connection.  

Accordingly, the Board finds that the noncompensable 
evaluation currently assigned for the veteran's service-
connected hydrocele of the right testicle is appropriate, and 
no higher rating is warranted.  See 38 C.F.R. §§ 3.102, 4.3, 
4.115b, Diagnostic Codes 7523 and 7524.  

The above determinations are based upon application of the 
rating schedule.  Additionally, the  Board finds that there 
is no evidence or allegation that the veteran's disability is 
so exceptional or unusual as to warrant the assignment of 
compensable rating for hydrocele on an extra-schedular basis. 
See 38 C.F.R. § 3.321(b)(1) (2004).  [Parenthetically, the 
Board notes that, although the RO has not specifically cited 
to this provision, it did consider the veteran's claim on an 
extra-schedular basis as reflected in the December 1999 SOC.]  
There simply is no showing that the veteran's service-
connected hydrocele results in marked interference with 
employment or frequent hospitalization, or that the 
disability otherwise renders inadequate the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Under these circumstances, the Board concludes that the claim 
for a compensable rating for hydrocele of the right testicle 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56. 


ORDER

Service connection for a claimed stomach disability is 
denied.  

An increased (compensable) rating for a hydrocele of the 
right testicle is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


